Citation Nr: 0401874	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  93-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for a skin 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1977.

This appeal came to the Board of Veterans' Appeals (Board) 
from December 1990 and later RO rating decisions that 
increased the evaluation for the right knee disability from 
10 to 20 percent and denied an increased evaluation for the 
skin condition (rated 10 percent).  In December 1994 and 
March 1999, the Board remanded the case to the RO for 
additional development.  In July 1999, the veteran appealed 
the July 1998 RO rating decision that denied service 
connection for a left knee disability.


FINDINGS OF FACT

1.  A left knee disability was not present in service or for 
many years later, and is not causally related to an incident 
of service or to a service-connected disability.

2.  The right knee disability is manifested primarily by 
normal extension with painful motion at around 45 degrees and 
limitation of flexion to 90 degrees with painful motion at 
around 30 degrees that produce moderate functional 
impairment; symptoms that produce more than moderate 
functional impairment are not found.

3.  The skin condition is manifested primarily by small 
papules on the palms and wrists of both hands with toe web 
involvement of both feet, and scarring of the face; symptoms 
that produce marked disfigurement or visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or of a paired set of features of the nose, chin, 
forehead, eyes, ears, cheeks, lips or 2 or 3 characteristics 
of disfigurement of the face, head or neck are not found; nor 
is exfoliation, exudation or itching of an exposed or 
extensive area found, and less than 5 percent of the entire 
body is affected and the condition does not require treatment 
with intermittent systemic therapy.


CONCLUSIONS OF LAW

1.  A left knee disability, including degenerative arthritis 
and Osgood Schlatter disease, was not incurred in or 
aggravated by active service; nor may arthritis of the left 
knee be presumed to have been incurred in active service; nor 
is a left knee disability proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).

2.  The criteria for a rating in excess of 20 percent for 
Osgood-Schlatter disease/patellar tendonitis of the right 
knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Codes 5257, 5260, 
5261 (2003).

3.  The criteria for a rating in excess of 10 percent for 
dyshidrotic eczema with acne are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Codes 7800, 7806, 
effective prior to and as of August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for a left knee disability and 
for increased evaluations for the right knee and skin 
conditions, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, and essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  In 
a May 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims for the increased 
ratings, and in a May 2002 letter, the RO notified him of the 
evidence needed to substantiate a claim for service 
connection for a disability.  These letters gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for a Left Knee Disability

A.  Factual Background

The veteran had active service from July 1974 to July 1977.

Service medical records are negative for a left knee 
disability.  On a report of medical history completed in July 
1977, the veteran did not report any problems with his left 
knee.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1979 to 
2003.  The more salient medical reports related to the claims 
considered in this appeal are discussed in the appropriate 
sections of this decision.

The veteran underwent a VA medical examination in September 
1977.  There were no complaints or findings of a left knee 
disability.

A private medical report dated in October 1983 shows that the 
veteran was seen for contusion of the left knee.  He 
complained of pain of the left knee after being struck on the 
medial tibial plateau.  There was no evidence of contusion.

The veteran underwent a VA medical examination in December 
1993.  He gave a history of injuring his knees in 1981 while 
jumping in and out of foxholes.  Physical and radiological 
evaluation of the left knee revealed moderately severe 
degenerative joint disease of the left knee.  

The veteran underwent a VA examination in December 1995.  He 
complained of pain in the left knee because he stated he had 
to compensate with his left knee due to his service-connected 
right knee condition.  The diagnoses were mild to moderate 
degenerative arthritis of the left knee and old Osgood-
Schlatter disease of the left knee.  The examiner opined that 
the left knee arthritis was not related to the right knee 
condition.

A review of the record shows that documents were received 
that show the physical requirements of the service department 
for servicemen and that the veteran performed physical labor 
as a post office employee after service.  Statements from the 
veteran are to the effect that the physical labor in service 
caused his left knee disability or that the physical labor 
after service caused him to bear more weight on the left knee 
because of his service-connected right knee condition, and 
that service connection should now be granted for his left 
knee condition.

A review of the record reveals that service connection is 
currently in effect for the right knee disability and the 
skin condition.  Service connection has not been granted for 
any other disability of the veteran.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records do not show that the veteran was 
seen for left knee problems in service.  The post-service 
medical records reveal that the veteran has degenerative 
joint disease or arthritis and Osgood-Schlatter disease of 
the left knee, and that these conditions were not 
demonstrated until many years after service.  Nor does the 
evidence link the veteran's left knee conditions to an 
incident of service or to a service-connected disability.  
The examiner who conducted the December 1995 VA examination 
opined that the left knee arthritis was not related to the 
service-connected right knee condition.  There is no 
competent evidence in the claims folders to rebut this 
opinion.  

Statements from the veteran are to the effect that his left 
knee problems are causally related to physical activity in 
service or to physical activity after service that required 
him to bear more weight on the left knee because of the 
service-connected right knee condition, but this evidence is 
not considered competent because the record does not show 
that he has the experience, training or education to make 
medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Documents received show that the veteran's duty in service 
required physical activity with use of the left knee and that 
his post-service employment required physical activity with 
the use of the left knee, but this evidence does not show 
that this activity caused a left knee disability.

After consideration of all the evidence, the Board finds it 
does not demonstrate the presence of a left knee disorder in 
service or for many years later, and does not causally link 
the veteran's left knee disorders, first found long after 
service, to a disease or injury in service or to a service-
connected disability.  The preponderance of the evidence is 
against the claim for service connection for a left knee 
disability, and the claim is denied.

II.  Increased Evaluation for the Right Knee Disability

A.  Factual Background

A July 1978 RO rating decision granted service connection for 
Osgood-Schlatter disease of the right knee.  A zero percent 
evaluation was assigned for this condition, effective from 
July 1977.

A November 1979 RO rating decision increased the evaluation 
for the Osgood-Schlatter disease of the right knee from zero 
to 10 percent.  The 10 percent evaluation was effective from 
June 1979.

A September 1981 RO rating decision and an October 1982 RO 
rating decision note that there was insufficient evidence to 
assign any evaluation to the Osgood-Schlatter disease of the 
right knee from January 1981 to April 1982 because the 
veteran had failed to report for an examination to determine 
the severity of this condition.  The 10 percent evaluation 
was resumed, effective from April 1982.  The 10 percent 
evaluation remained unchanged until a November 1992 RO rating 
decision increased it to 20 percent, effective from October 
1990.  The 20 percent evaluation has remained unchanged since 
then.

A VA report of the veteran's outpatient treatment in July 
1990 reveals that he was complaining of right knee pain.  
There was fine crepitation felt within the soft tissues about 
the right knee.  There was slight laxity of the anterior 
cruciate ligament of the right knee.  There was no effusion.  
There was full extension and flexion of the right knee.  The 
diagnosis was right chronic knee strain.

The veteran underwent a VA examination in April 1991 to 
determine the severity of his right knee condition.  He 
complained of flexibility problems and of experiencing pain 
and aching in the right knee.  There was slight increased 
prominence of the tibial tuberosity.  There was tightness of 
the hamstring muscles of the right leg.  There was full 
extension and flexion.  There was no undue laxity.  The 
diagnosis was residual to injury to the right knee with 
strain and Osgood-Schlatter disease.

The veteran underwent a VA examination in October 1991.  He 
complained of intermittent right knee pain.  There was 
tenderness in the right knee area.  Range of motion was from 
zero to 180 degrees.  There was no laxity.  The diagnoses 
were Osgood-Schlatter disease and strain of the right knee.

The veteran testified at a hearing in September 1992.  His 
testimony was to the effect that his right knee condition 
caused pain that interfered with his work at the post office.

The veteran underwent a VA examination in November 1992 to 
determine the severity of the right knee condition.  He 
complained of pain and swelling.  There was tenderness in the 
right knee area.  There was no swelling.  Flexion was to 110 
degrees and extension was to 180 degrees.  There was no 
laxity.  X-rays of the right knee were essentially negative.  
The diagnosis was Osgood-Schlatter disease of the right knee.

A private medical report shows that the veteran underwent 
physical examination in December 1993.  There was tenderness 
over the patellofemoral joint and proximal patella of the 
right knee.  There were 2 anterior old healed surgical scars 
in the right knee area.  Lachman's test and anterior drawer 
sign were negative on the right knee, and there was good 
stability of this knee.  Range of motion of the right knee 
was from zero to 125 degrees.  X-rays of the right knee 
showed moderately severe tri-compartment osteoarthritis with 
spur formation and osteophytes including large patellar 
osteophyte and ossicles of the right knee.  The assessment 
was moderately severe degenerative joint disease of the right 
knee.  

The veteran underwent examination of his right knee at a VA 
medical facility in March 1997.  He complained of constant 
pain in the right knee and difficulty climbing steps.  There 
was tenderness over the knee.  There was no swelling of the 
joint.  There was no instability.  Extension was limited to 
10 degrees and flexion to 120 degrees.  The examiner noted 
that the right knee was prone to easy fatigability because of 
the previous injury and ongoing pain, and that there would be 
exacerbations and remissions.  There was no evidence of 
incoordination.

The veteran underwent a VA examination in April 1997.  The 
right knee was not tender.  It was not swollen.  The patella 
was mobile.  Extension was to zero degrees and flexion was to 
100 degrees limited by pain.  There was marked atrophy of the 
flexor and extensor muscles including the quadriceps 
surrounding the right knee.  The diagnosis was residual, 
chronic, recurrent right knee strain with marked quadriceps 
and extensor atrophy of the muscles around the knee.

The veteran underwent a VA examination in August 1997.  He 
complained of right knee pain and weakness.  He complained of 
occasional swelling of the right knee and giving out after 
exertion or prolonged activity.  There was mild tenderness in 
the area of the right knee.  The right knee was not swollen.  
There was no evidence of ligamentous laxity.  The muscle 
strength of the quadriceps and the flexor and extensor 
muscles were all 3 out of 5.  Extension was to zero degrees 
and flexion was to 105 degrees.  The diagnoses were Osgood-
Schlatter disease of the right knee, residual right knee 
strain and contusion, and degenerative joint disease of the 
right knee with compartmental degenerative joint disease and 
marked atrophy of the flexion and extension muscles and 
weakness.

The veteran underwent a VA examination in February 2003.  The 
examiner reviewed the evidence in the veteran's file.  It was 
noted that the veteran complained of right knee pain with 
prolonged weight bearing and that his job required such 
activity.  The veteran walked without a limp and without a 
cane, but he wore a neoprene knee sleeve.  The right knee 
looked entirely normal with no laxity and he was able to 
extend to zero degrees with complaints of pain around 45 
degrees and he was able to flex to 90 degrees with complaints 
of pain at 30 degrees.  He was capable of repeating both 
motions slowly without any decrement in the range of motion.  
The examiner noted that the osteoarthritic changes of the 
right knee had no relationship to the Osgood-Schlatter 
disease.  The examiner noted that the veteran would have 
worsened range of motion of the right knee with flare-ups, 
but he was not being examined in such a state and the 
examiner could not opine on the severity of the right knee 
condition during periods of flare-ups.  The diagnoses were 
osteoarthritis of the right knee and Osgood-Schlatter 
disease/patellar tendonitis of the right knee.

A review of the record shows that documents were received 
that show the veteran does physical labor as a post office 
employee.  Statements from the veteran are to the effect that 
his right knee disability and related pain affect his ability 
to perform this physical labor and that a higher rating 
should be assigned for this disability.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The VA General Counsel held in VAOPGCPREC 9-98, after 
reiterating its holding in VAOPGCPREC 23-97 that pain as a 
factor must be considered in the evaluation of a joint 
disability, that a separate compensable evaluation for 
arthritis of a knee is warranted when there is painful motion 
due to arthritis and the knee disability is rated under 
diagnostic code 5257.  In this case, those provisions are not 
for application because the report of the veteran's VA 
examination in February 2003 notes that the veteran's 
osteoarthritis of the right knee is not related to the 
service-connected Osgood-Schlatter/tendonitis of the right 
knee.  Nor may related muscle injury with weakness be 
considered in the evaluation of the right knee condition 
because the veteran's VA examination in August 1997 indicates 
that the muscle atrophy is related to the non-service-
connected right knee osteoarthritis.  The symptoms of a non-
service-connected disability may not be considered in the 
evaluation of a service-connected disability.  The decreased 
range of motion of the right knee will be considered in the 
evaluation of the service-connected right knee disability 
because the evidence does not specifically attribute this 
manifestation to any specific right knee disability.  
38 C.F.R. § 4.14 (2003).

The reports of the veteran's examinations of the right knee 
from April 1991 to February 2003 do not indicate the presence 
of recurrent subluxation or instability to support the 
assignment of a compensable rating for the right knee 
condition under diagnostic code 5257.  While slight laxity 
was found at the veteran's VA evaluation in July 1990, the 
reports of his subsequent examinations indicate no 
instability.  

The reports of the veteran's examinations of the right knee 
from July 1990 to February 2003 also indicate the presence of 
normal range of motion on most occasions.  The report of the 
veteran's VA examination in March 1997 indicates that 
extension was limited to 10 degrees, but the reports of the 
other evaluations on the whole reveal that he has normal 
extension of the right knee.  The reports of the veteran's 
examinations from December 1993 to February 2003 reveal 
limitation of flexion of the right knee from 90 to 125 
degrees.  These findings do not support the assignment of a 
compensable evaluation for the right knee condition under 
diagnostic code 5260.

Statements and testimony from the veteran, however, indicate 
that he has pain with right knee activity that interferes 
with his work at the post office.  Documents reveal that 
veteran's job at the post office requires the use of the 
right knee.  At the VA examination in February 2003, 
extension of the right knee was to zero degrees, but the 
veteran complained of pain at 45 degrees.  At this 
examination, flexion of the right knee was to 90 degrees, but 
he complained of pain at 30 degrees.  The report of this 
examination, however, does not show limitation of extension 
to 45 degrees or limitation of flexion to 30 degrees.  The 
veteran had good range of motion of the right knee.  The 
examiner noted that the veteran had flare-ups of the right 
knee disability that produced worsening limitation of motion, 
but the worsening severity of the right knee condition could 
not be ascertained without examination of the veteran during 
a period of flare-up.  The evidence also indicates that the 
veteran's has fatigability with use of the right knee.

After consideration of all the evidence, the Board finds that 
the 20 percent evaluation for the right knee disability best 
represents his disability picture.  This 20 percent 
evaluation is warranted under diagnostic code 5260 based on 
the limitation of flexion and 38 C.F.R. §§ 4.40 and 4.45 
based on the occasional moderate functional impairment caused 
by the right knee pain with weight bearing and prolonged use 
that must be considered in the evaluation of this disability 
due to the holding of the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The evidence, however, does not show 
manifestations of the right knee disability that produce more 
than moderate functional impairment to support the assignment 
of a rating in excess of 20 percent under diagnostic code 
5260 or 5261 and consideration of the provisions of 38 C.F.R. 
§§ 4.4 and 4.45.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the right knee disability, 
and the claim for an increased evaluation for this disability 
is denied.

III.  Increased Evaluation for a Skin Condition

A.  Factual Background

The November 1979 RO rating decision granted service 
connection for lichen simplex of the hands and face.  A 
10 percent evaluation was assigned, effective from June 1979.

The September 1981 RO rating decision increased the 
evaluation for the skin condition, reclassified as 
neurodermatitis, from 10 to 30 percent.  The 30 percent 
evaluation was effective from January 1981.

The October 1982 RO rating decision reduced the evaluation 
for the neurodermatitis from 20 to 10 percent.  The 
10 percent evaluation was effective from February 1983 and 
has remained unchanged since then.

The veteran underwent a VA dermatology consultation in April 
1991.  His face was pitted with scars and acneform papules.  
There were no pustules.  There was eczematous dermatitis on 
the right ear and crust on the nose.  The impressions were 
acne and eczema.  He was prescribed Cleocin, Retin-A, Eucerin 
cream, and Lubriderm.

The veteran underwent a VA dermatology consultation in 
September 1991.  There were ice-pick scars and lesions on the 
face and hyperpigmentation on the hands.  The diagnoses were 
acne and post inflammatory hyperpigmentation and scarring.  

The veteran testified at a hearing in September 1992.  His 
testimony was to the effect that he had diffuse skin problems 
and scarring that warranted the assignment of a higher 
evaluation for his skin condition.

A VA outpatient report shows that the veteran was seen in 
August 1993.  There were a few papules on his face.  There 
were lichenification and slight scales on the hands.  The 
assessments were seborrheic dermatitis, acne, and eczema.  He 
was prescribed topical agents.

The veteran underwent a VA skin examination in November 1995.  
There was a 3 by one centimeters red plaque with pinpoint 
vesicles on the left wrist and a one by one centimeter plaque 
on the right wrist.  His hands were normal.  There was a 
lichenified, slightly scaly scrotum and pubic region.  There 
were ice-pick facial scars without obvious nodules or cysts.  
The diagnosis was eczema, lichen simplex chronicus, and acne.

A VA outpatient report shows that the veteran was seen in 
March 1996.  There were scaly plaques and papules along the 
sides of his fingers and palms.  There was a rash on his 
buttocks.  There were ice-pick acne scars on his face.  There 
was mild scaling on the scalp.  The impressions were acne, 
seborrheic dermatitis, dyshidrosis, and xerosis.

The veteran underwent a VA examination in February 2003.  He 
had multiple small papules with plaques on his central palms 
and wrists, bilaterally.  There was some toe web involvement 
of both feet.  The skin manifestations involved less than 
10 percent of the hands in terms of surface area, less than 
5 percent of his feet, and approximately 1 percent of total 
body surface.  There were no active lesions on his face.  
There were multiple deep pitting scars on his cheek along the 
beard line.  The scrapings of his hand and wrist lesions were 
negative for mites to suggest scabies.  The diagnostic 
impressions were dyshidrotic eczema and acne with post acne 
scarring.  In April 2003, the examiner who conducted the 
February 2003 VA examination prepared an addendum to the 
report of that examination that noted the veteran's file was 
reviewed and that he had no exudation, no itching, no marked 
disfigurement, no extensive lesions, no ulceration or 
extensive exfoliation or crusting, no systemic or nervous 
manifestations, and no exceptional repugnance.  The examiner 
noted that the scarring on the veteran's face was not severe 
and did not produce marked or unsightly deformity.  The 
examiner noted that the facial scarring did not produce 
exceptional repugnant deformity of one side of the face or 
bilaterally repugnant disfigurement.

A review of the record shows that various color photographs 
of the veteran's face, groin area, hands, and other body 
parts were taken at some of the above-noted VA examinations.  
These photographs do not show skin manifestations of marked 
disfigurement or visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or of a paired 
set of features of the nose, chin, forehead, eyes, ears, 
cheeks, lips or 2 or 3 characteristics of disfigurement of 
the face, head or neck.



B.  Legal Analysis

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800, effective prior 
to August 30, 2002.

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 3 or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 6 or more characteristics of disfigurement 
will be rated 80 percent.  Such disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of 2 features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with 4 or 5 characteristics of disfigurement will 
be rated 50 percent.  Such disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
will be rated 30 percent.  Such disfigurement with one 
characteristic of disfigurement a 10 percent rating will be 
assigned.  
Note (1):The 8 characteristics of disfigurement, for purposes 
of evaluation under 38 C.F.R. § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  38 C.F.R. 
§ 4.118, Code 7800, effective as of August 30, 2002.

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area will be 
assigned a zero percent rating.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Code 7806, effective prior to August 30, 2002.

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
With 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period a 30 percent evaluation will 
be assigned.  With at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period a 10 percent 
rating will be assigned.  With less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period a zero percent rating will be assigned.  Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability.  38 C.F.R. § 4.118, Code 7806, 
effective as of August 30, 2002.

The overall evidence in this case reveals that the veteran 
has a skin condition that has been variously classified that 
affects his face, hands, and other body parts.  The Board 
will consider the manifestations of his skin conditions, 
however classified, as symptoms of his service-connected skin 
condition.  38 C.F.R. § 4.14.

Statements and testimony from the veteran are to the effect 
that he has diffuse skin problems and scarring that warrant 
the assignment of a higher evaluation for his skin condition.  
While the objective medical evidence corroborates his 
statements to the extent that he has diffuse skin problems 
with scarring, it does not corroborate his assertion that 
those manifestations support the assignment of a higher 
rating or the assignment of another separate compensable 
evaluation for the skin condition.

After review of all the evidence with emphasis on the report 
of the veteran's most recent VA examination of his skin in 
February 2003, the Board finds that the skin condition is 
manifested primarily by small papules on the palms and wrists 
of both hands with toe web involvement of both feet, and 
scarring of the face.  These symptoms support the assignment 
of a 10 percent rating for the skin condition under 
diagnostic code 7800, effective prior to or as of August 30, 
2003.

The examiner who conducted the February 2003 VA examination 
of the veteran's skin reviewed the evidence in the claims 
file and prepared an addendum dated in April 2003 that notes 
the veteran had no exudation, no itching, no marked 
disfigurement, no extensive lesions, no ulceration or 
extensive exfoliation or crusting, no systemic or nervous 
manifestations, and no exceptional repugnance.  The examiner 
noted that the scarring on the veteran's face was not severe 
and did not produce marked or unsightly deformity.  The 
examiner noted that the facial scarring did not produce 
exceptional repugnant deformity of one side of the face or 
bilaterally repugnant disfigurement.  Nor do the color 
photographs of the veteran's face, groin area, hands, and 
other body parts reveal skin manifestations of marked 
disfigurement or visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or of a paired 
set of features of the nose, chin, forehead, eyes, ears, 
cheeks, lips or 2 or 3 characteristics of disfigurement of 
the face, head or neck.

The Board finds that the evidence does not show symptoms that 
produce marked disfigurement or visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or of a paired set of features of the nose, chin, forehead, 
eyes, ears, cheeks, lips or 2 or 3 characteristics of 
disfigurement of the face, head or neck.  Nor does the 
evidence show exfoliation, exudation or itching of an exposed 
or extensive, and the evidence reveals that less than 
5 percent of the entire body is affected and that the 
condition does not require treatment with intermittent 
systemic therapy.  Hence, the evidence does not support the 
assignment of rating in excess of 10 percent for the 
veteran's skin condition under diagnostic code 7800, 
effective prior to or as of August 30, 2003, or the 
assignment of a separate compensable evaluation for the skin 
condition under diagnostic code 7806, effective prior to or 
as of August 30, 2003.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the skin  condition, and 
the claim for an increased evaluation for this condition is 
denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a left knee disability is denied.

An increased evaluation for Osgood-Schlatter 
disease/tendonitis of the  right knee is denied.

An increased evaluation for the skin condition is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



